In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                  No. 16-1529V
                                                             Filed: October 24, 2017
                                                                 UNPUBLISHED

                                                                         
    JOY GILLEY,                                                          
                                                                             Special Processing Unit (SPU);
                                           Petitioner,                       Ruling on Entitlement; Uncontested;
    v.                                                                       Causation-In-Fact; Tetanus
                                                                             Diphtheria acellular Pertussis (Tdap)
    SECRETARY OF HEALTH AND                                                  Vaccine; Shoulder Injury Related to
    HUMAN SERVICES,                                                          Vaccine Administration (SIRVA)

                                         Respondent.

                                                                         
Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
        On November 16, 2016, Joy Gilley (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered right shoulder injuries as
a result of a tetanus, diphtheria, acellular pertussis (“Tdap”) vaccine she received on
October 27, 2015. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.
       On October 24, 2017, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent states that “petitioner’s alleged injury is consistent with a
shoulder injury related to vaccine administration (SIRVA).” Id. at 2. Respondent further

                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
agrees that petitioner’s SIRVA was caused-in-fact by the Tdap vaccination and that no
other causes for petitioner’s SIRVA were identified. Respondent also states that given
the medical records filed in this case, the statutory six month sequela requirement has
been satisfied. Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.
IT IS SO ORDERED.
                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master